Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 23, 2019

                                       No. 04-19-00659-CV

                                   CITY OF SAN ANTONIO,
                                          Appellant

                                                 v.

                                        Margarita LOPEZ,
                                            Appellee

                  From the County Court at Law No. 10, Bexar County, Texas
                               Trial Court No. 2015CV05720
                          Honorable John Longoria, Judge Presiding


                                          ORDER
        The reporter’s record is due on December 27, 2019. On December 20, 2019, Appellant
filed an unopposed motion to abate this appeal for sixty days to give the parties time to finalize a
tentative settlement agreement.
       Appellant’s unopposed motion to abate this appeal is GRANTED. We ABATE this
appeal until February 18, 2020.
       We ORDER Appellant to file in this court not later than February 18, 2020, (1) a motion
to dismiss the appeal or (2) a motion to reinstate the appeal on the court’s docket so the appeal
may proceed.
       If the parties fail to settle, the reporter’s record will be due on February 28, 2020.
       All other appellate deadlines are SUSPENDED pending further order of this court.




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of December, 2019.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court